¥

18 44 (Rev, 06/17)

 
   
 

The JS 44 civil cover sheet an
provided by local rules of cou
purpose of initiating the civil

  

Case 2:19-cv-02308-VIAKITDOG@WMER SHANBN05/28/19 Page 49. 2 3 0 &

< ig a Evherein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
Ee Boro he Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
CTIONS ON NEXT PAGE OF THIS FORM.)

 

 
 
  
  

 

I. (a) PLAINTIFFS
Nicolas White

{b} County of Residence of First Listed Plaintif
(EXCEPT IN US. PLAINTI

{c) Attorneys (Firm Nante, Address, and Telephone Number) /
Jonathan Chase, Esq. - Kraemer Manes & Associates LLC

1628 JFK Bivd, Suite 1650, Philadelphia, PA 19103
(215) 475 3504 Direct

DEFENDANTS

iHerb, Inc.

County of Residence of First Listed Defendant Bucks _
CIN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
. THE TRACT OF LAND INVOLVED.

NOTE:

Attomeys (if Known)

 

 

 

TE, BASIS OF JURISD IN (Place an “X” in One Box Only)

G1. U.S. Government AL 3 fFederal Question
Plaintiff (U.S. Government Not a Party)
2 U.S, Goverment O 4 Diversity

Defendant (indicate Citizenship of Parties in Hem Hi)

 

{For Diversity Cases Only)

HI. CITEZENSHIP OF PRINCIPAL PARTIES (Place an “X” tn One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State ot QO | Incorporated er Principal Place m4 4
of Business In This State
Citizen of Another State O42 © 2 Incorporated ane Principal Place os O5
of Business In Another State
Citizen or Subject of a Oo 3 O 3 Foreign Nation O64 O86

Foreign Country

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IV. NATURE OF SUIT (lace an “X" in One Box Only) Click here for; Nature of Suit Code Descriptions.
[EE CONTRACT. foe Le EE PORTS. nn PORFELTUREPENALTY “| BANKRUPTCY.” [-- OTHER STATUTES
O [10 insurance PERSONAL INJURY PERSONAL INJURY {0 625 Drug Related Seizure C1 422 Appeal 28 USC 158 01 375 False Claims Act
120 Marine C1 310 Airplane 0 365 Personal Injury - of Property 21 USC 88! [0 423 Withdeawai 0 376 Qui Tam (31 USC
O £30 Miller Act 77 315 Airplane Product Product Liabitity O 690 Other 28 USC 157 3725(a))
CF 140 Negotiable Instrument Liability 0 367 Health Cares 0 406 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS J 410 Antitrust
& Enforcement of Judgment Slander Personal Injury DB 820 Copyrights CO 430 Banks and Banking
CFS Medicare Act © 330 Federal Employers’ Product Liability O 830 Patent GO 450 Commerce
CF 152 Recovery of Defaulted Liability [1 368 Asbestos Personal 0 835 Patent - Abbreviated O 460 Deportation
Student Loans 0) 340 Marine Injury Product New Drug Application {0 470 Racketeer Influenced and
(Excludes Veterans} © 345 Marine Preduct Liability G 840 Trademark Corrupt Grganizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY [222 BAROR fhe tT SOCIAL SECURITY 1 480 Consumer Credit
of Veteran’s Benefits 1 350 Motor Vehicle O 370 Other Fraud 710 Fair Labor Standards G 861 HIA (1395fH G 490 Cabie/Sat TV
© 160 Stockholders’ Suits O 355 Motor Vehicle 371 Froth in Lending Act G 862 Black Lung (923) O 850 Securities/Commodities/
O 190 Other Contract Produce Liability O 380 Other Personal 1 720 Labor/Management 4 863 DEWC/DIW'W (405(g)} Exchange
O 195 Contract Product Liability [1 360 Other Personal Property Damage Relations O71 864 SSID Title XVI 1 890 Other Statutory Actions
© 196 Franchise Injury 385 Property Damage 0 740 Railway Labor Act O) 865 RST (405(2)) O 891 Agricultural Acts
(362 Personal Injury - Product Liability 1 751 Family and Medical O 893 Environmental Matters
Medical Matpractice Leave Act 0 895 Freedom of Information
LEE EEE REAL PROPERTY. 2020 CIVIL RIGHTS" [ PRISONER PETITIONS - {() 790 Other Labor Litigation 2 FEDERAL TAX:SUITS Act
0 210 Land Condemnation 440 Other Civil Rights Habeas Corpus: 7 798 Employee Retirement O 870 Taxes (U.S. Plaintiff 0 896 Arbitration
O 220 Foreclosure 41 Voting CJ 463 Alien Detainee Income Security Act or Defendant} J 899 Administrative Procedure
O $230 Rent Lease & Ejectment OK 442 Employment Ol 510 Motions to Vacate 871 IRS—Third Party Act/Review or Appeal of
C1 240 Forts to Land O43 Housings Sentence 26 USC 7609 Agency Decision
C1 245 Fort Product Liability Accommodations OF 530 General CF 950 Constitutionality of
OG 290 Alt Other Real Property C1 445 Amer. w/Disabilities - 1 535 Death Penatty oe IMMIGRATION 2c State Statutes
Employment Other: G 462 Naturalization Application
O 446 Amer. w/Disabilities - | 540 Mandamus & Other [0 465 Other Immigration
Other OG 550 Civil Rights Actions
OF 448 Education () 555 Prison Condition
O 560 Civil Detainee -
Conditions of
a Confinement

 

 

 

 

 

 

4 ORIGIN (Place an “X” in One Box Only)

x Original 2 Removed ftom C 3 Remanded from (94 Reinstated or O 5 Transferred from 3 6 Mulltidistrict 1 & Multidistrict
Proceeding State Court Appettate Court Reopened Another District Litigation - Litigation -
(specifv) Transfer Direct File

 

42 U.S.C, §2000e et sea.

Brief description of cause:

VE CAUSE OF ACTION

 

Title ViLof the Civil Rights Act of 1964 (‘Title VII")

Cite the U.S. Civil Statate under which you are filing (Do aot cite jurisdictional stetntes antess diversity):

 

 

 

 

 

 

VIL. REQUESTED IN CO) CHECK iF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if de edt, complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND; Yes } SNo
VIII. RELATED CASE(S) NL

‘See instructions):

IF ANY JUDGE DOCKET NUMBER - a
BATE SIGNATURE OF ATTORNEY OF RECORD
05/24/2019 fA, _. _
FOR OFFICE USE ONLY Pee pak PURE

f ‘, Le es
RECEIPT # AMOUNT _/ APPLYING iFP JUDGE adhe 38

 

 
FERPA ROMER ZAR PAL 2B 230 9

DESIGNATION FORM e © 9 3 0

Hyintifite indicate the category of the case for the purpose of assignment to the aplopriate calendar}

Address ofPhimif? == t(‘(‘«é‘édr. 467 RRick Ro@d, Southampton, PA 18966

 
  
  

Case 2:19-cv-Q
:,

  

 

2530 Pearl Buck Road, Bristol, PA 19007 & 1540 Van Buren Road, Easton, PA #8045 &15535 Sand Canyon Avenue, Irvine, CA 92618

2530 Pearl Buck Road, Bristol, PA 19007

Address of Defendant:

 

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes
previously terminated action in this court?

 

 

 

 

 

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes
pending or within one year previously terminated action in this court?

 

 

 

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes
numbered case pending or within one year previously terminated action of this court?

 

 

 

 

 

 

 

 

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes
case filed by the same individual? . _—

 

  

 

 

I certify that, to my knowledge, the within case (7 is / snot related to any tase noW pending or within one year previously terminated action in

this court except as noted above.

pate; 05/24/2019 312448
\dttomer-at-Line / Pre Se Plas Attorney LD. # (if applicable)

 

CIVIL: (Place a Vin one category only)

 
  
 

 

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
Ti i. Indemnity Contract, Marine Contract, and All Other Contracts [] 1. Insurance Contract and Other Contracts
[] 2. FELA [] 2. Airplane Personal Injury
EL] 3. Jones Act-Personal Injury [] 3. Assault, Defamation
[.} 4, Antitrust LC] 4. Marine Personal Injury
("] 5. Patent [] 5. Motor Vehicle Personal Injury
[| 6. Labor-Management Relations [] 6. Other Personal Injury (Please specify}:
[|] 7. Civil Rights [] 7. Products Liability
[] 8. Habeas Corpus [] &. Products Liability - Asbestos

. securities Act(s) Cases [] 9. All other Diversity Cases

0. Social Security Review Cases (Please specify}:
. All other Federal Question Cases

(Please specifi): Title Vii

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is ta remove the case from eligibility for arbitration)

7 ~gonathan Chase, Esq.

 

, counsel of record or pro se plaintiff, do hereby certify:

 

vd Parsuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
xceed the sum of $150,000.00 exclusive of interest and costs:

 

 

 

 

 

 

Ne
Relief other than monetary damages is sought.
i y ivy i PP oe
parm: 05/24/2019 (CS — 312448
Ps Atforney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38

Civ. 609 (5/2018) r it

 

 

 
Case 2:19-cv-02308-MAK Document1 Filed 05/28/19 Page 3 of 12

_ IN THE UNITED STATES DISTRICT COURT
AOR THE EASTERN DISTRICT OF PENNSYLVANIA

 
   

ASE MANAGEMENT TRACK DESIGNATION FORM
Nicolas White : CIVIL ACTION

a : 19 9239

NO.

 

08

iHerb, inc.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form im all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security -- Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.) )

(f) Standard Management -- Cases that do not fall into any one of the other tracks.

 

 

 

5/24/2019 Jonathan Chase, Esq. Nicolas White

Date Attorney-at-law Attorney for
(215) 475 3504 Direct (215) 734 2466 Fax jwc@lawkm.com
Telephone FAX Number E-Mail Address

(Civ, 660) 10/02

24 MY
Case 2:19-cv-02308-MAK Document1 Filed 05/28/19 Page 4 of 12

  

 

+ UMITED STATES DISTRICT COURT
OO | “BASTERN DISTRICT OF PENNSYLVANIA
Nicolas White, , | g
| Case No.
Plaintiff,
|
Vy
| JURY TRIAL DEMANDED
iHerb, Inc. |
Defendant. |
COMPLAINT

~ NOW COMES, Plaintiff, Nicolas White (“Plaintiff”), by and through his undersigned
attorneys, and files this complaint alleging as follows:
Nature of the Action

I. Plaintiff brings this action against iHerb, Inc. (“Defendant”) alleging violations

Title VII of the Civil Rights Act of 1964 (“Title VID’ ~ 42 U.S.C. §2000e ef seq.).
Jurisdiction and Venue

1, This action is initiated pursuant to federal law. The United States District Court for
the Eastern District of Pennsylvania has original subject matter jurisdiction over this action
pursuant to 28 U.S.C. § 1331 because the claims arise under the laws of the United States.

2. This Court may properly maintain personal jurisdiction over Defendant because its
contacts with this state and this judicial district are sufficient for the exercise of jurisdiction to
comply with traditional notions of fair play and substantial justice, satisfying the standard set forth
by the United States Supreme Court in International Shoe Co, v. Washington, 326 U.S. 310 (1945)
and its progeny.

3. Venue is properly laid in this District pursuant to 28 U.S.C. §§$ 1391(b)(1) and

(b}(2) because Defendant resides in and/or conducts business in this judicial district and because
Case 2:19-cv-02308-MAK Document1 Filed 05/28/19 Page 5 of 12

a substantial part of the acts and/or omissions giving rise to the claims set forth herein occurred in
this judicial district.

4. Plaintiff filed a Charge of Discrimination and retaliation with the Equal
Employment Opportunity Commission (“EEOC”), Plaintiff has properly exhausted his
administrative proceedings with respect to his EEOC claims by instituting the instant action within
ninety (90) days of receiving a right to sue letter from the EEOC. (See Notice of Right to Sue,

attached hereto as “Exhibit A.”).

Parties

2. Plaintiff, is an adult individual with a primary residence located at 467 Rick Road,
Southampton, PA 18966.

3, Defendant is a business entity with a place of business located at 2530 Pearl Buck
Road, Bristol, PA 19007.

4, Upon information and belief, Defendant has a place of business located at 1540
Van Buren Road, Easton, PA 18045.

5. Upon information and belief, Defendant’s corporate headquarters is located at

15535 Sand Canyon Avenue, Irvine, CA 92618.
Factual Background

6. Plaintiff was hired by Defendant as Inventory Control on about September 15,
2017.
7, At all times relevant herein, Lukemon Ope (“Mr. Ope”) worked for Defendant as a

Security Guard. Plaintiff worked for Defendant at the address listed in Paragraph 3.
Case 2:19-cv-02308-MAK Document1 Filed 05/28/19 Page 6 of 12

8. In about May of 2018, Mr. Ope subjected Plaintiff to unwanted sexual harassment.
Specifically, at that time, Mr. Ope handed Plaintiff his phone whilst said phone was displaying a
number of pornographic files and/or images.

9. About one (1) day after the incident referenced in Paragraph 8, Mr. Ope informed
Plaintiff that his computer was behaving slowly, to which Plaintiff responded with an inquiry
wherein Plaintiff used the word “masturbating.” Plaintiff made such a reference because Mr. Ope
had previously showed Plaintiff pornographic materials.

10. Shortly after the incidents referenced in Paragraph 8 and Paragraph 9, Plaintiff was
issued a “Final Written Warning” for, inter alia, allegedly using inappropriate and offensive
language in the workplace.

11. Plaintiff submitted a written response to the Final Written Warning referenced in
Paragraph 9. Therein, Plaintiff expressly advised Defendant that Mr. Ope had showed Plaintiff
pornographic material.

12. Upon information and belief, Mr. Ope was not disciplined for sharing pornography
in the workplace.

13. Following the incidents referenced in Paragraphs 8 through 11, inclusive, Mr. Ope
began subjecting Plaintiff to a further pattern of sexual harassment. This harassment included but
was not limited to the following:

e Onanearly daily basis, Mr. Ope would tell Plaintiff that he “felt
drawn to” Plaintiff and that he “needed to be around” Plaintiff;

e Mr. Ope would constantly follow Plaintiff throughout
Defendant’s warehouse;

e Mr. Ope would constantly corner Plaintiff near Plaintiff's desk

or otherwise block Plaintiff when Plaintiff attempted to waik
through Defendant’s warehouse; and

 
Case 2:19-cv-02308-MAK Document1 Filed 05/28/19 Page 7 of 12

e Mr. Ope would demand to know why Plaintiff would not speak
to him or say hello.

14. ~—Asaresult of the forgoing harassment, Plaintiff made complaints to Defendant HR
representative, Ranja Barton (“Mrs. Barton”) and Facility Manager James Farre (Mr. Farre”),
Specifically, Plaintiff reported that Mr. Ope would frequently linger around Plaintiff, awkwardly
stare at Plaintiff and tell other employees that he missed Plaintiff.

15. Defendant did not take any remedial action in response to Plaintiff’ ; complaints. In
fact, Mr. Farre even reprimanded Plaintiff for complaining to HR as opposed to coming directly
to him.

16. On about August 22, 2018, Mr. Ope entered the break room/common area and
began staring at Plaintiff. When Plaintiff requested that Mr. Ope leave him alone, Mr. Ope
responded by saying “I love you” and that he “can’t help it.”

17. During the incident referenced in Paragraph 16, Plaintiff became frustrated by Mr,
Ope’s unwanted conduct, and as such raised his voice while again requesting that Mr. Ope cease
his pattern of harassment and leave him alone.

i8. On the same day as the incidents referenced in Paragraph 16 and Paragraph 17,
Plaintiff was terminated from employment.

COUNT I
Violations of Title VU
(Sexual Harassment, Hostile Work Environment and Retaliation)

19. The averments contained in the preceding paragraphs are incorporated herein as

though set forth at length.

20, Defendant is an employer as defined by the Title VII.

 

 
Case 2:19-cv-02308-MAK Document 1 Filed 05/28/19 Page 8 of 12

21. As set forth in detail above, Plaintiff was subjected a pattern of severe, pervasive
and unwelcome sexual harassment.

22. As set forth in detail above, Plaintiff engaged in protected activity when he
complained of the aforesaid harassment.

23. Defendant had actual knowledge of the aforementioned sexual harassment by
virtue of Plaintiff's reports of same.

24. Defendant did not take any remedial action to address Plaintiff's complaints.

25. As set forth in detail above, Plaintiff was terminated from employment within a
close temporal proximity of his protected activity.

26. The above actions constitute violations of Title VIL

WHEREFORE, Plaintiff prays that this Honorable Court enter an order that:

A. Defendant is to be prohibited from continuing to maintain its illegal policy, practice
or custom of discriminating/harassing/retaliating against employees and is to be ordered to
promulgate an effective policy against such unlawful acts and to adhere thereto;

B. Defendant is to compensate Plaintiff, reumburse Plaintiff and make Plaintiff whole
for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s
illegal actions, including but not limited to past lost earnings, future lost earnings, salary, pay
increases, bonuses, medical and other benefits, training, promotions and seniority. Plaintiff should
be accorded those benefits illegally withheld from the date he first suffered retaliation at the hand
of Defendant until the date of verdict;

Cc. Plaintiff is to be awarded punitive damages, as permitted by applicable law, in an

amount determined by the Court or trier of fact to be appropriate to punish Defendant for its
Case 2:19-cv-02308-MAK Document1 Filed 05/28/19 Page 9 of 12

willful, deliberate, malicious and outrageous conduct and to deter Defendant or other employees

from engaging in such misconduct in the future;

D. Plaintiff is to be accorded any and all other equitable and legai relief as the Court
deems just, proper and appropriate, including but not limited to, liquidated damages, emotional
distress and/or pain and suffermg damages (where legally permitted);

E. Plaintiff is to be awarded the costs and expenses of this action and reasonable legal

fees as provided by applicable law;

F. Any verdict in favor of Plaintiff is to be molded by the Court to maximize the
financial recovery available to Plaintiff in light of the caps on certain damages set forth in

applicable law; and

G. Plaintiff's claims are to receive a trial by jury to the extent allowed by applicable
law. Plaintiff also has endorsed this demand on the caption of this Complaint in accordance with

Federal Rule of Civil Procedure 38(b).

Respectfully Submitted,

el 3
if Aye ee cu eat fi
&

Jonathan W. Chase, Esq.
KRAEMER, MANES &
ASSOCIATES LLC

PA ID: 312448

1628 JFK Blvd.

Suite 1650

Philadelphia, PA 19102
(215) 475 3504 Direct
(215) 734 2466 Fax

 
Case 2:19-cv-02308-MAK Document 1 Filed 05/28/19 Page 10 of 12
Case 2:19-cv-02308-MAK Document 1 Filed 05/28/19 Page 11 of 12

 

   
Case 2:19-cv-02308-MAK Document 1 Filed 05/28/19 Page 12 of 12

 

 

EEOG Form 161-B (11/18) U.S. EQuaAL EMPLOYMENT OPPORTUNITY COMMISSION
NOTICE OF RIGHT TO SUE (/SSUED ON REQUEST)
Te: Nicolas White From: Philadelphia District Office
467 Rick Road 801 Market Street
Southampton, PA 18966 Suite 1300

Philadelphia, PA 19107

On behalf of person(s) aggriaved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))

 

EEOC Charge No. EEOC Representative Telephone No.

§30-2019-02277 Legal Unit (215) 440-2828
. (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:

Title Vil of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA}, or the Genetic Information Nondiscrimination ee
Act (GINA): This is your Notice of Right to Sue, issued under Title Vil, the ADA or GINA based on the above-numbered charge. It has

been issued at your request. Your lawsuit under Title Vil, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS

of your receipt of this notice: or your right to sue based on this charge will be lost. (The tima limit for flling suit based on a claim under

state law may be different.)

More than 180 days have passed since the filing of this charge.

Less than 180 days have passed since the filing of this charge, but | have determined that it Is unlikely that the EEOC will
be able to complete its administrative processing within 180 days from the filing of this charge.

The EEOC Is terminating its processing of this charge.

Ue AD

The EECC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
80 days after you receive nolice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

The EEOC is closing your case. Therefore, your lawsuif under the ADEA must be filed in federal or state court WITHIN
90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

[_] The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought

in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

if you file suit, based on this charge, please send a copy of your court complaint to this office.
On behalf of the Commission

“ny ros
C niZ&f li
Z Meh eee pe —— 03/04/2019

Enclosures(s} Jamie R. Willlamson, (Date Malied)
District Director

 

Manisha Campaneria Colin Saltry, sq,

Human Resources Manager KRAEMER, MANES & ASSOCIATES LLC
IHERB INC. 1628 John F. Kennedy Bivd,

15535 Sand Canyon Ave. Sulte 7650

Irvine, CA 92618 '

 

 
